WHEELER, District Judge.
The plaintiff’s patent, No. 719,814, dated February 3, 1903, is for a neckwear supporter and fastener made of wire, “possessing resiliency and readily applied,” and in which “its bends or turns are so disposed as to shift the breaking points of the shield beyond those where the securing points pass through said shield.” The specification and drawings show offsets passing through the shield, and bent against its opposite side, to prevent its breaking-where the spurs pass through in the middle. In the first, second, third, and sixth claims alleged to be infringed the offsets of wire passed through and clenched against the other side of the shield and the essential feature. Among the many patents on such fasteners preceding the plaintiffs is No. 302,703, dated July 29, 1884, issued to Edward C. Morris, which shows such offsets stapled firmly to the shield, to “secure a springiness, of the fastener in all directions.” This would strengthen the fastener in the middle, as the plantiff’s offsets do, although that is not mentioned as an effect. The difference in this respect' is between stapling the offsets of wire through the shield, and passing them through and clenching them against it on the other side, *957and it appears to be the work of a mechanic, rather than the exercise of the ingenuity or skill of an inventor. The room left by the other patents was very small, and this seems to have left hardly any, and not enough to sustain the plaintiff's patent.
Bill dismissed.